The specification is replete with grammatical errors too numerous to mention specifically. The specification should be revised carefully. Examples of such errors are: Page 10, in paragraph [0049], second line therein, it is noted that the term “taking” should be rewritten as --considering-- for idiomatic clarity. Page 11, in paragraph [0049], 11th line therein; page 13, in paragraph [0056], 11th line therein; page 13, in paragraph [0057], 10th line therein; page 15, in paragraph [0061], 11th line therein; page 16, in paragraph [0063], 6th line therein; page 16, in paragraph [0064], 6th line therein: note that the term “under” should be rewritten as --due to--, respectively at these instances for idiomatic clarity. Page 11, in paragraph [0051], 9th line therein, it is noted that the recitation of “Of course” should be rewritten as --However-- for idiomatic clarity. Page 13, in paragraph [0056], 16th line therein, note that the term “under” should be rewritten as --due to the-- for idiomatic clarity. Page 14, in paragraph [0058], first line therein, it is noted that “the above” should be deleted as being unnecessary.
The disclosure is objected to because of the following informalities: Page 1, in the heading immediately preceding paragraph [0004] and page 5, in the heading therein, note that --OF THE IVENTION-- should be inserted after “SUMMARY” (i.e. page 1) and inserted after “DETAIL DESCRIPTION” (i.e. page 5), respectively at these instances for consistency with PTO guidelines. Page 2, in paragraph [0006], second line therein; page 7, in paragraph [0038], 4th line therein; page 8, in paragraph [0041], third line therein; page 16, in paragraph [0065], 6th line therein; page 18, in paragraph [0072], 8th line therein: note that the term “Or” should be rewritten as --Alternatively--, respectively at these instances for an appropriate characterization. Page 2, in paragraph [0006], 5th & 6th lines therein; page 2, in paragraph [0008], third, 5th & 6th th line therein; page 19, in paragraph [0076], second, third, 6th & 7th lines therein; page 20, in paragraph [0077], 9th & 10th lines therein: note that the terminology “orthographic projection”, respectively at these instances is vague in meaning and thus appropriate clarification is needed. Page 3, in paragraph [0013], second & third lines therein, note that it is unclear whether the respective recitations of “a surface … proximate to the partition plate”, at these instances would be an accurate characterization of that aspect of the invention, especially since such surfaces do not appear to be in proximity (e.g. next to) the partition plate and thus appropriate clarification is needed. Page 4, in paragraph [0019], 6th & 7th lines therein and page 6, in paragraph [0033], 7th line therein, note that the respective recitations of “without paying any creative effort”, at these instances are vague in meaning and thus appropriate clarification is needed. Page 7, in paragraph [0037], first, second, 7th & 9th lines therein, note that --(FIG. 2)-- should be inserted after “11” (i.e. first line therein), inserted after “12” (i.e. second line therein), inserted after “41” (i.e. 7th line therein) and inserted after “42” (i.e. 9th line therein), respectively  at these instances for consistency with the labeling in that drawing figure. Pages 8-10, in paragraphs {0041] to [0048] and pages 18 & 19, in paragraphs [0071], [0072] & [0073], for the embodiments described in these paragraphs, note that these paragraphs need to be associated with the corresponding drawing figure associated with the description in these paragraphs for clarity and completeness of description. Page 9, in paragraph [0047], second line therein, note that it is unclear whether the recitation of the respective “microstrip” being “metal wires” would be an accurate characterization of that aspect of the invention, especially since the term “microstrip” designates a specific conductive structure that is more particular than just a generic “metal wire” and thus appropriate clarification is needed. Page 10, in paragraph [0049], it is within a range of the second electric field E2” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed. Page 11, in paragraph [0050], 5th line therein; page 11, in paragraph [0051], first line therein; page 13, in paragraph [0056], second line therein: note that --(FIG. 1)-- should be inserted after “001”, respectively at these instances for consistency with the labeling in that drawing figure. Page 12, in paragraph [0051], last two lines therein, note that the recitations of “setting manner” and “actual needs”, respectively at these instances are vague in meaning and thus appropriate clarification is needed. Page 12, in paragraph [0053], note that the description in this paragraphs appears to refer to features depicted in --FIG. 2-- and thus reference thereto needs to be made with respect to this drawing figure for clarity and completeness of description. Page 13, in paragraph [0056], second line therein, note that the recitation of “may be various” appears incomplete and thus appropriate clarification is needed; 5th line therein, should reference labels --21 and 22-- be inserted after “lines” for an appropriate clarification consistent with the labeling in FIG. 3? Page 13, in paragraph [0057], 4th line therein and page 16, in paragraph [0063], third line therein, note that --as shown in FIG. 3-- should be inserted after “state”, respectively at these instances for an appropriate characterization consistent with the labeling in that drawing figure. Page 14, in paragraph [0057], 11th line therein and page 16, in paragraph [0063], last line therein, note that --as shown in FIG. 4-- should be inserted after “E2” (i.e. paragraph [0057]) and inserted after “fields” (i.e. paragraph [0063]), respectively at these instances for an appropriate characterization consistent with the labeling in that drawing figure. Page 14, in paragraph [0060], note that this paragraph should reference the corresponding drawing figure to which this paragraph pertains for clarity and completeness of description; 13th & 14th line therein, note that it is unclear whether the reference of “the first th line therein, similarly note that it is unclear whether the reference of the “second electric field E2 is in the first liquid crystal cavity 41” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed. Page 16, in paragraph [0064], 7th to 9th lines therein, note that it is unclear whether the recitation of “the initial state … is different from the initial state of … the second liquid crystal cavity 42” would be an accurate characterization of this aspect of the invention and thus appropriate clarification is needed. Page 16, in paragraph [0065], second line therein, note that the pronoun “it” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 17, in paragraph [0067], 9th line therein and in paragraph [0068], 7th line therein, note that the reference to label “72” (i.e. paragraph [0067] with respect to FIG. 10) and the reference to label “71” (i.e. paragraph [0068] with respect to FIG. 9) are respectively vague in meaning, especially since FIG 10 & FIG. 9, do not appear to depict the corresponding reference label therein and thus appropriate clarification is needed. Page 18, in paragraph [0072], 5th & 6th lines therein, note that the reference to “the same bending angle” is vague in meaning, especially since no “bending angle” appears to have been previously described or defined and thus appropriate clarification is needed. Page 20, in paragraph [0077], 8th line therein, note that the pronoun “this” should be rewritten to indicate the intended feature for clarity and completeness of description; 15th line therein, note that the recitation of “is relatively through” is vague in meaning and thus appropriate clarification is needed. Page 21, in paragraph [0079], 12th .  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the indicated reference labels need to be described in the specification description of the corresponding drawing figure for clarity and completeness of description: FIGS. 2, 5, 6, “01”; FIG. 2, “10”; FIGS. 5, 6, 7 (11, 12, 30); FIG. 6 (13, 41, 42, 61, 62); FIG. 12 (51, 71, 72, the descriptive wording in each block).  Appropriate correction is required.
The drawings are objected to because of the following: In FIG. 3, note that reference label --001-- needs to be provided such as to be commensurate with the FIG. 3 description in paragraph [0051].  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, lines 2, 4, note that it is unclear how each recitation of “a hole diameter” relate to each other (i.e. one in the same hole diameter, distinctly different hole diameters, etc.) and thus appropriate clarification is needed.
In claim 3, lines 6 to 9; in claim 5, lines 5, 7; in claim 6, lines 2, 3: note that it is unclear what characterizes “an orthogonal projection …on the partition plate” and moreover, it is unclear whether such a recitation accurately characterizes the invention.
In claim 4, note that it is unclear what characterizes “a wiring path” and note that is unclear what characterizes the wiring paths as being “the same” and thus appropriate clarifications are needed.
In claim 8, lines 4 to 6, note that it is unclear how a “(first/second) liquid crystal cavity”, as recited herein would relate to the earlier recitation of “liquid crystal molecules” as recited in 
In claim 10, lines 3, 4, note that it is unclear whether the respective “substrate” can be properly characterized as being “proximate” to the “partition plate”, especially since the drawing figures do not appear to depict such an arrangement and thus appropriate clarification is needed..
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 6, 9, 10, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Baron et al (cited by applicants’) in view of Stayboldt et al. 
Baron et al (i.e. FIG. 2) discloses a liquid crystal apparatus, comprising: a liquid crystal cell (i.e. a liquid crystal package) including a first substrate (i.e. support 11), a second substrate (i.e. second part 12) and a partition plate (i.e. membrane 13) disposed between the first and second substrates (11, 12); an upper cavity (i.e. 14) and a lower cavity (i.e. 15) formed by DC) applied to the liquid crystal material as to effect a change in permittivity of the liquid crystal material. Additionally a microstrip line (i.e. Ls) is disposed on the partition plate to propagate an RF signal thereon. However, the microstrip line is not of a configuration having a first microstrip line on one side of the partition plate and a second microstrip line on a second side of the partition plate. Regarding claim 9, as evident from FIG. 2, the partition plate (13) has a thickness that is demonstrably thinner that a thickness of either the first and second substrates (11, 12). Regarding claim 10, note that ground plane metallization (i.e. PMS) is disposed on the partition plate. Regarding claim 12, the liquid crystal apparatus would have been capable of function as an electronic device, such as a phase shifter, as would have been known to one of ordinary skill in the art. Regarding claim 14, note that related FIG. 5 depicts the microstrip line as having a “curved” configuration, where microstrip lines (L1, L2) and microstrip lines (R1, R2, R3) are offset from each other such that the overall microstrip line configuration has an arc or curve.
Stayboldt et al (FIGS. 1, 2) exemplarily discloses a center stripline conductor disposed on a panel (i.e. 3) suspended within an assembly. Moreover, note that the center stripline conductor includes conductor strips (i.e. 6, 7) that are disposed on opposite sides of the panel (3), where such a dual sided conductor strip configuration provides the benefit of electrical symmetry and impedance uniformity.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the microstrip line configuration in Baron et al with an alternative yet equivalent dual conductor strip configuration on both sides of the membrane, such as exemplarily taught by Stayboldt et al. Such a substitution of equivalent microstrip line conductors would have provided .
Claims 2, 3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over the preceding rejection as applied to claim 1 above, and further in view of Dittmer et al. 
The resultant combination discloses the claimed invention except for the first and second microstrips being electrically connected to each other by at least one first through hole.
Dittmer et al exemplarily discloses a microstrip line including an upper conductive trace (i.e. 60) and a lower conductive trace (i.e. 62) electrically connected to each other by through holes or vias (i.e. 64) such as to place each conductive trace at the same electrical potential (e.g. see column 2, lines 57, 58).
Accordingly, it would have been further obvious to have modified the dual microstrip configuration of the resultant combination to have included conductive through holes or vias that electrically connect the dual microstrip configuration. Such a modification would have provided the benefit of placing each microstrip line at an equal potential, such as exemplarily taught by Dittmer et al, thereby suggesting the obviousness of such a modification, as applied to claim 2. Regarding claim 3, note that as an obvious consequence of the further modification, the resultant combination would necessarily have been of the same width and through holes that necessarily have diameters that are less than the width of the microstrip lines, consistent with the exemplarily teaching in Dittmer et al. Regarding claim 7, note that as an obvious consequence of .
Claims 11, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee